DETAILED ACTION
This Final action is responsive to communications: 10/15/2021.
Applicant amended claims 1, 2, and 4 and did not make any other changes. Claims 1-20 are pending. Claims 1, 12, 15, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


No Priority
4.	No priority claimed, see ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US NAGAOSA et al. (US 2017/0178748 A1).
Regarding independent claim 1,  NAGAOSA teaches a memory device (Fig. 3: 100), comprising:

    PNG
    media_image1.png
    607
    818
    media_image1.png
    Greyscale

a first electrode (Fig. 3: E1);
a second electrode (Fig. 3: E2. Electrode associated with Fig. 3: 20 shown in e.g. Fig. 43: 153, 67, 71);
a fixed magnet (Fig. 3: 20, generating unit of magnetic field) between the first electrode (Fig. 3: E1) and the second electrode (Fig. 3: E2);
(Fig. 3: 152) between the first electrode (Fig. 3: E1) and the second electrode (Fig. 3: E2);
a tunnel barrier (Fig. 3: 151 nonmagnetic material) between the fixed magnet  (Fig. 3: 20) and the free magnet (Fig. 3: 152);
a booster (Fig. 3: 11 magnet) between the free magnet (Fig. 3: 152) and the second electrode (Fig. 3: E2), 
wherein the booster (Fig. 3: 11) comprises a magnetic skyrmion or ferromagnetic domain (para [0114]: s); and
a third electrode (Fig. 3: 12a)  in electrical contact with the booster (para [0117]), 
the third electrode to induce a displacement of the magnetic skyrmion or ferromagnetic domain (para [0114]: skyrmions present or, not present with reference to 151 layer) relative to the free magnet (para [0114], para [0116]-para [0117]: skyrmions present or, not present with reference to 151 layer depending on current flow through 12 and magnetic field H).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (US 2019/0206466 A1). Prior art previously relied upon.
Regarding independent claim 12, Schabes teaches an apparatus (Fig. 2: 200) comprising: 
first circuitry (circuitry for biasing main MTJ stack, see e.g. Fig. 2) to switch a magnetization direction of a free magnet (Fig. 2: 232) in a magnetic tunneling junction (MTJ) device (Fig. 2: 200)  by driving a first electrical current between a first and second electrode of the MTJ device (Fig. 2 top and bottom electrodes of stack); and 
second circuitry (Fig. 2: 260 “skyrmionic enhancement layer” and associated biasing circuitry) to induce translation of a magnetic skyrmion or ferromagnetic domain within a length of a magnetic material (Fig. 2: 260 “skyrmionic enhancement layer”) in the MTJ device (Fig. 2: 200)  by driving a second electrical current between the second electrode and a third electrode of the MTJ device coupled to the booster (e.g. para [0017], para [0019]-para [0021], para [0037]-para [0038]: circuitry biasing configuration of Fig. 2: 200 described in context of these paragraphs teaches application of current using second and third electrode that passes current through “skyrmionic enhancement layer” independently).
Even though Schabes  in Fig. 2, Fig. 3 in context of para [0017], para [0019]-para [0021], para [0037]-para [0038] teaches “skyrmionic enhancement layer” being functional by the use of  current - 
Schabes is silent with respect to using second and third electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Schabes such that an independent current path 
Regarding independent claim 15, Schabes teaches a method of operating a memory device, the method comprising: 
switching a magnetization direction of a free magnet in a magnetic tunneling junction (MTJ) device by driving a first electrical current between a first and second electrode of the MTJ device; and 
translating a magnetic skyrmion over a length of a magnetic material of the MTJ device by driving a second electrical current between the second electrode and a third electrode of the MTJ device coupled to the magnetic material.
(See claim 12 rejection analysis)
Regarding independent claim 18, Schabes teaches a method of fabricating a memory device, the method comprising: forming a first electrode; fabricating a booster coupled to the first electrode, the booster comprising a magnetic layer and an interface layer; forming an MTJ stack coupled to the booster, the forming comprising: depositing a free magnet layer above the booster; depositing a tunnel barrier layer over the free magnet layer; depositing a fixed magnet layer over the tunnel barrier layer; depositing a spacer layer over the fixed magnet layer; forming a second electrode coupled to the spacer layer; and forming a third electrode coupled to the booster.
(See claim 12 rejection analysis)

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

13a.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-40 of co-pending Application No. 16955723 (US 2021/0013397 A1), in view of US 2020/0006628 A1 disclosure (Appl. No 16/022,561).
Although the claims at issue are not identical, they are not patentably distinct from each other, see following analysis. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 16955723 teaches a memory device, comprising: (Application No. 16955723: claim 25)
a first electrode; a second electrode; a fixed magnet between the first electrode and the second electrode; a free magnet between the first electrode and the second electrode; a tunnel barrier between the fixed magnet and the free magnet; (Application No. 16955723: claim 25)
(Application No. 16955723: claim 25: “follower”).
Application No. 16955723 claims are silent with respect to remaining provisions oft his claim.
US 2020/0006628 A1 teaches - 
a third electrode in electrical contact with the booster, the third electrode to induce a displacement of the magnetic skyrmion or ferromagnetic domain relative to the free magnet (Fig. 4C structure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of US 2020/0006628 A1 into the teachings of Application No. 16955723  such that a booster layer with biasing scheme can be employed in the apparatus in order to have improved magnetization stability. 
13b.	Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-45 of co-pending Application No. 16955723 (US 2021/0013397 A1), in view of  Schabes et al. (US 2019/0206466 A1). Further supported by US 2020/0006628 A1 disclosure (Appl. No 16/022,561).
(Analysis not shown)

Response to arguments
Title objection is maintained. See MPEP 606.01.
All other spec objections are withdrawn.
See NSDP double patenting rejection .

See Rejection of claims 12, 15, 18 using Schabes et al. (US 2019/0206466 A1) which was previously relies upon. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
BUTTNER (US 2019/0131049 A1): Fig. 1-Fig. 15 disclosure applicable for all claims.
Akerman (US 2017/0033742 A1): Fig. 1’A to Fig. 6 15 disclosure applicable for all claims.
Ou (US 2018/0301266 A1): Fig. 1-Fig. 17 disclosure applicable for all claims.
Doyle et al. (US 8,796, 797 B2): Fig. 1-Fig. 5 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Based on above found prior art, following examiner’s amendment is being suggested:

2a) incorporate claims 2, 4 into independent claim 1
2b) incorporated claim 13 and claim 14 into independent claim 12
2c) incorporated claim 16 and claim 17 into independent claim 15
2c) incorporated claim 20 into independent claim 18


Allowable Subject Matter
Claims 2-11, 13-14, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any double patenting rejection must be over-come. In addition, any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)